DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Response After Final Action and After Final Consideration Program Request filed on the date: March 28, 2022.
Claims 1-53 are currently pending.  Claim 1 has been amended.  No claims have been canceled or are new.

Response to Arguments
Applicant’s arguments, see REMARKS pages 9-11, with respect to the rejection of independent claim 1 and 25 have been fully considered and are persuasive.  The rejection of claims 1 and 25 has been withdrawn. 

Allowable Subject Matter
Claims 1-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the argued claim limitations (see REMARKS pages 9-11) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“sensing a signal from the electrical asset due to an occurrence of a partial discharge using a transducer and responsively providing a transducer output wherein the signal is a radio frequency signal received by the transducer caused by a partial discharge in the electrical asset; processing the transducer output by comparing the transducer output to a baseline, calculating an accumulated amount by which the transducer output exceeds the baseline, decreasing the calculated accumulated amount with time, and detecting damage caused by partial discharge in the electrical asset based upon the calculated accumulated amount; and providing an output related to detected damage,” when used in combination with all other limitations of claim 1.
	Claims 2-24 are allowed for depending on claim 1.
Regarding independent claim 25, the prior arts of record taken alone or in combination fail to teach or suggest:
“one or more transducers configured to receive one or more signals from the electrical asset generated due to an occurrence of partial discharge in an electrical asset and responsively providing a transducer output wherein the signals are radio frequency signals received by the transducers; processing circuitry configured to compare the transducer output to a baseline, calculate an accumulated amount by which the transducer output exceeds the baseline, decrease the accumulated amount with time, and detect damage caused by partial discharge in the electrical asset based upon the accumulated amount; and output circuitry configured to provide an output related to damage,” when used in combination with all other limitations of claim 25.
	Claims 26-53 are allowed for depending on claim 25.

The closest references are found based on the updated search:
a)  Chang et al. discloses “Integrated circuit protection during high-current ESD testing” (see 2013/0271883)
b)  Langley et al. discloses “Apparatus and method for spark fault detection and typing” (see 2016/0370420)
c)  Serra et al. discloses “Instrument and method for detecting partial electrical discharges” (see 2012/0319703)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-53 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867